Citation Nr: 1104190	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for disability exhibited by 
loss of hair.

3.  Entitlement to service connection for cervical spine 
disability, claimed as neck stiffness and intervertebral disc 
disorder.

4.  Entitlement to service connection for a psychiatric disorder 
(claimed as a nervous disorder, and as loss of memory and 
sleeping problems).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active duty for training from February 1963 
to August 1963 and from June 1968 to February 1969.  Thereafter, 
the Veteran continued service in the National Guard until he 
retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

The issue of entitlement to service connection for a psychiatric 
disorder is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that a 
skin disorder had its clinical onset in service or is otherwise 
related to a period of active service.  

2.  A preponderance of the evidence is against a finding that a 
disability exhibited by loss of hair had its clinical onset in 
service or is otherwise related to a period of active service.   

3.  A preponderance of the evidence is against a finding that a 
cervical spine disability had its clinical onset in service or is 
otherwise related to a period of active service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

2.  Disability exhibited by loss of hair was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1111, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

3.  Intervertebral disc disorder, claimed as neck stiffness and 
vertebral disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and  
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet.  
App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran was 
provided VCAA notice in a September 2006 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In that same letter, the Veteran was provided 
with notice consistent with Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. §  3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability and 
the effective date of an award.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records and medical examination and 
medical history reports, VA treatment records, private treatment 
records, Veteran's testimony from his personal hearing and 
statements of the Veteran's representatives have been associated 
with the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  At 
his personal hearing the Veteran testified that while in the 
military he suffered a head trauma.  He was arrested and taken to 
the camp and was in jail for fifteen days and his pay was 
lowered.  The RO sought verification of this from the service 
department and the reply received was that no information was 
found as to such incident in 1968.  

In addition, there is an indication in the record that the 
Veteran receives Social Security Administration (SSA) benefits.  
At his personal hearing in July 2007, the Veteran testified that 
he was receiving SSA benefits due to his age.  He stated "I am 
sixty five at present and I applied for Social Security when I 
was sixty two years old."  Hearing Transcript (Tr.), p. 9.  
Thus, as the SSA records in this instance are not relevant 
because the bases of the Veteran receiving SSA benefits are 
unrelated to any of the disabilities claimed in this appeal.  
Therefore, VA is not obligated to obtain such irrelevant records.  
See 38 C.F.R. § 3.159.  In addition, in August 2007 the RO 
requested medical evidence from FSE Corporation as per the 
Veteran's request.  There has been no response to the RO's 
request for medical evidence from FSE.  The Veteran was notified 
that in the event the evidence is not received within 60 days the 
claim will be considered on the basis of the evidence of record.  

In addition, the Veteran has not been accorded a VA examination 
pertinent to his service connection claims.  With respect to such 
claims, an examination for the purpose of obtaining a nexus 
opinion is not needed.  Such development is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the Veteran experienced an event, 
injury or disease in service; and indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because these conditions have not been 
met, as will be discussed below, a VA examination is not 
necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
competent evidence of a skin disorder, a disorder manifested by 
loss of hair or a neck disorder that emanates from service.  
Consequently, the Veteran has not presented evidence indicating a 
nexus between a current condition and service.  Thus, there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the Veteran.  Accordingly, the 
Board finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2).





II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted 
during service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The phrase "active military, naval, or air service" from 
38 U.S.C.A. §§ 1131 and 1110 includes any period of ACDUTRA 
during which the individual concerned was disabled or died from 
an injury or disease incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  
The term "ACDUTRA" means full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22)(a) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term 
"INACDUTRA" includes duty prescribed for the Reserves.  
38 U.S.C.A. § 101(23)(a) (West 2002).  For INACDUTRA, service 
connection is available only for injuries, acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
38 U.S.C.A. § 101(24)(C) (West 2002).  The appellant does not 
claim and the record does not show that chronic residuals of any 
injury were incurred during a period of INACDUTRA.  Therefore, to 
prevail on the claim of service connection for claimed 
disability, the appellant would have to show that it was incurred 
during a period of ACDUTRA service.  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson, 581 
F.3d at 1316; Jandreau v. Nicholson, 492  F.3d 1372, 1376-77 
(Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks service connection for the disorders listed 
above and essentially contends that such disorders are related to 
a head trauma incident that occurred in service in 1968.  At his 
personal hearing he testified that he had an encounter with the 
military police and was hit in the head, he was unconscious for 
two days and he was put in jail.  He stated that after he was 
released from jail, he was treated at the sick call on base.  He 
stated that his head was checked and he did not get stitches; 
"they only patched it up."  Afterwards, a bump appeared, which 
was later checked by VA.  It was also reported that VA performed 
a cranial operation on him.  Hearing Transcript (Tr.), pp. 5-7.  
He subsequently clarified in a November 2007 statement that he 
was treated for the head injury at the Fort Sill service facility 
and the VA San Juan Medical Center.  A subsequent enquiry 
regarding any line of duty determination addressing this incident 
showed that there was no documentation from the service 
department.  Records were requested from the San Juan VA Medical 
Center for 1969 and 1970 but none were found.  

With respect to the claim for service connection for a skin 
disorder, (claimed as "cannot stay under the sunshine"), at his 
personal hearing, the Veteran testified that "when they operated 
on my head, I had a lesion on my hand [sic] and I was operated.  
The doctor operated on me and told me that I could not expose 
myself to the sun rays."  Tr., p. 4.  In addition, with respect 
to the claim for service connection for intervertebral disc 
disorder (claimed as neck stiffness and vertebral condition), the 
Veteran stated that it comes from the operation on his head.  He 
also stated that he does not know how he got hurt.  Tr., p. 11.  
Furthermore, with respect to the service connection claim for a 
disorder manifested by loss of hair, the Veteran asserts that 
hair no longer grows in the area where they performed the 
operation.  Tr., p. 6.

There is no mention in the service treatment records of the 
Veteran having a head trauma while in service.  There was mention 
of headaches related to upper respiratory congestion, but this 
was apparently acute and did not recur.  The service treatment 
records do not reveal any complaint, diagnosis, or treatment for 
a skin disorder, disability manifested by loss of hair, or neck 
disorder.  The December 1968 separation examination is negative 
for abnormalities of the skin, hair, or neck.  On his Report of 
Medical History dated in December 1968, the Veteran indicated 
that he had not ever had any illness or injury other than those 
noted.  He also indicated that he had not consulted or been 
treated by clinics, physician, healers or other practitioners 
within the past five years.  Likewise, when the Veteran received 
periodic annual examinations for retention in the National Guard 
in 1985 and 1990, he repeatedly indicated in the Reports of 
Medical History that he had not ever had any illness or injury 
other than those noted.  He specifically denied having or having 
had bone, joint or other deformity, arthritis headaches, painful 
joints or skin diseases.  He also indicated that he had not 
consulted or been treated by clinics, physician, healers or other 
practitioners within the past five years.  No abnormalities of 
the skin, hair or neck are shown in these records.

VA examination dated in April 1969, just two months following the 
Veteran's discharge from active duty training, is completely 
silent as to any history, or complaints of head trauma in 
service.  Further, there is no mention of a skin disorder,  loss 
of hair or neck disorder, on VA examination in 1969.  In fact the 
only medical history the Veteran provided to the examiner at that 
time was that of his left big toe, which he reported was treated 
in 1968.  He filed a claim and is service-connected for residuals 
fracture of the first toe of the left foot.  He did not mention 
any other disability when the left foot was being adjudicated in 
1969-1970.  The 1969 VA examination reveals the Veteran's skin 
and musculoskeletal system were within normal limits.  There were 
no abnormalities noted of the head face and neck.  

VA outpatient treatment records dated in 1998 show that in March 
the Veteran was seen with complaints of a lump on the top of his 
head for one week with neck pain and headache.  He reported a 
history of a fractured cranium while in the Army.  The physician 
noted "scar due to head trauma 30 years ago had increased in 
size?"  The impression was neck pain and scalp.  In the report 
from an April visit, the following was noted that "Appointment 
for surgery hasn't arrived, seen here on Feb. 9, 1998, abscess on 
top of head is hurting, also both sides of neck, unable to sleep 
at night."  The diagnostic impression was cervical sprain.  In 
May the Veteran was seen with complaints of continuous neck pain 
that had not improved with treatment.  It was noted that he had a 
history of neck stiffness.  A subsequent report in May assessed 
degenerative joint disease following the Veteran's complaints of 
neck pain.  In an August report, cervical degenerative joint 
disease was noted.  X-rays of the cervical spine in September 
shows mild narrowing of C4-C5 intervertebral disc space and 
prominent anterior osteophytes.  Magnetic resonance imaging (MRI) 
conducted in June 1998 revealed C2-C3, C5-C6 and C6-C7 posterior 
spondylosis and bulging discs, C3-C4 and C4-C5 posterior 
spondylosis and herniated nucleus pulposus, chronic degenerative 
joint disease changes and diffuses degenerative disc disease.

The Veteran submitted a letter from VA Medical Center (VAMC) 
dated in May 2004, which certified that he had been treated at 
VAMC ambulatory surgery for a diagnosis of scalp calcification.  
X-rays of the cervical spine taken in August 2006 show an 
impression of degenerative changes at the cervical spine with 
multiple bridging osteophytes and narrowed intervertebral spaces 
and no visualization of C7.  In a September 2006 VAMC primary 
care follow-up note, the Veteran's skin, head, and 
musculoskeletal system were negative for any abnormalities.  
Radiologic impression of the cervical spine in June 2007 shows 
moderate to severe cervical spondylitic disease with anterior and 
posterior osteophytes and multiple areas of anterior bony bridge 
formations, mildly decreased posterior C4-C5 and C6-C7 
interspaces as decreased and no evidence of fracture or 
dislocation.

The Board finds that entitlement to service connection for a 
skin, disability exhibited by loss of hair and, cervical spine 
disability is not warranted.  The Veteran's service treatment 
records do not reveal any history, complaints, diagnoses, or 
treatment for any of the claimed disorders.  The Veteran's post-
service treatment records do not reveal any diagnosis of a skin 
disorder related to exposure to sunlight or a lack of exposure as 
claimed by the Veteran.  Nor do post-service treatment records 
reveal any diagnosis of disability manifested by loss of hair or 
any hair loss.  Accordingly, the Veteran has not been diagnosed 
with a skin disorder or with a disorder associated with loss of 
hair.  Without a current diagnosis, a claim for entitlement to 
service connection cannot be sustained.  See Brammer, 3 Vet. App. 
at 225.  Here, the claimed disorders of the skin and loss of hair 
have not been shown.  Thus, the first element of establishing 
service connection, that is, a current disability, has not been 
met and service connection for a skin disorder and loss of hair 
must be denied.  See Davidson, 581 F.3d 1313.

The Board acknowledges the Veteran's testimony at his personal 
hearing that essentially a skin disorder and hair loss is the 
result of a head injury he sustained while on active duty for 
training in the National Guard.  A lay witness is competent to 
testify as to the occurrence of an in-service injury or incident 
where such issue is factual in nature.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In some cases, lay evidence will also 
be competent and credible on the issues of diagnosis and 
etiology.  See Jandreau, 492 F.3d at 1376-77; see also Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, as noted earlier, lay evidence may be competent and 
sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; 
see also Davidson, 581 F.3d 1313.  A layperson is competent to 
identify a medical condition where the condition may be diagnosed 
by its unique and readily identifiable features.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Additionally, where symptoms 
are capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno, 6 Vet. App. at 469-
71; Charles v. Principi, 16 Vet. App 370, 374 (2002).  In the 
present case, the Veteran would be competent to claim that he has 
skin problems and hair loss since service.  However, the Veteran 
is not shown to be credible to the extent that he is claiming 
that he has pertinent disability that stems from service.  As 
mentioned, not only were clinical evaluations for the skin and 
other body systems negative for pertinent disability in service 
and on work-ups following ACDUTRA, but the Veteran denied having 
any pertinent disability in his Reports of Medical History.  
Moreover, he filed a claim for compensation in 1969 at a time 
proximate to the claimed onset of disability, but did not mention 
any problems related to the skin, hair loss or neck.  The Board 
does not find his claim that he has current disability that stems 
from service to be credible.  

The overall record does not support a grant of service connection 
for cervical spine disability.  This conclusion is supported by 
the fact that the record shows no treatment for a neck disorder 
during any of the Veteran's periods of active duty for training.  
This is further confirmed by the Veteran's discharge medical 
examination report of December 1968 which show he had no 
abnormalities noted about the neck and in his report of medical 
history at discharge, he specifically denied having then, or 
having ever had, back, joint or arthritic trouble of any kind.  
He specifically noted in the report, "I am in good health[.]"  
Furthermore, there is no competent evidence of a nexus between 
the claimed neck disorder and service.  

The Board has considered the Veteran's contention that a 
relationship exists between current cervical spine disability and 
service.  In adjudicating this claim, the Board must assess the 
Veteran's competence and credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368- 69 (2005).

While the Veteran is competent to describe his symptoms, he is 
not competent to testify as to the etiology of his current 
diagnosis of a neck or cervical spine disorder.  Even medical 
experts rely on diagnostic tools, including x-ray testing, to 
diagnose degenerative changes in the spine.  This is not a 
disability that is readily observable by a lay person.  To the 
extent that the Veteran speaks to the diagnosis and causation of 
his neck disorder, the Board finds that he is not competent to do 
so and will not consider his testimony for these purposes. 

As alluded to earlier, a lay witness is competent to testify as 
to the occurrence of an in-service injury or incident where such 
issue is factual in nature; and in some cases, lay evidence will 
also be competent and credible on the issues of diagnosis and 
etiology.  However, to the extent the Veteran is claiming the 
onset of neck pain while on active duty for training and 
continued symptoms since the time of discharge in February 1969, 
this is inconsistent with the remaining evidence of record, 
including some of the Veteran's own statements.  The Veteran's 
discharge medical examination report of December 1968 shows he 
had no abnormalities noted about the neck and in his report of 
medical history at discharge, he specifically denied having then, 
or having ever had, back, joint or arthritic trouble of any kind.  
He specifically noted in the report, "I am in good health[.]"  
He did not mention neck disability when he was pursuing his claim 
for compensation for other disability in 1969-1970 and denied 
pertinent problems on the Reports of Medical History during 
intervening examinations for retention in the Reserves.  It does 
not seem likely that the Veteran would fail to allude to cervical 
spine problems and in fact deny any joint, back or arthritic 
problems over this period if the cervical spine problems 
persisted.  There is no competent evidence of a nexus between the 
claimed neck disorder and service.  The evidence shows that the 
Veteran authorized VA to request records from FSE corporation for 
a neck/vertebral condition for periods covering 1994 to 1998.  
The Veteran made the following comment on the authorization form 
(VA Form 21-4142), "Vet was under FSE due accident during 
working hours."  This suggests that there may have been 
intervening trauma to the cervical spine while the Veteran was at 
work.  The evidence further shows that during visits at a VAMC in 
1998 the Veteran complained of neck pain and was given a 
diagnostic impression of cervical sprain.  Radiologic findings in 
1998 show the Veteran has a cervical spine disability to include 
degenerative disc disease.  The medical record shows that the 
Veteran first sought treatment for a neck disorder in 1998.  

The fact that the Veteran did not seek medical treatment for 
symptoms of the claimed neck disorder for nearly three decades 
following his discharge from active duty training weighs heavily 
against his claim.  The Board notes that a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, while not necessarily dispositive in and 
of itself, is a factor that can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

While the Veteran clearly has a current cervical spine disorder, 
the overall evidence does not support a finding that it is in any 
way related to a period of active service.  No medical opinion 
has been submitted even suggesting that the Veteran's neck 
disorder either began during or was otherwise caused by the 
Veteran's military service.  The Veteran's statements to support 
continuity of symptomatology and about the onset of neck problems 
are simply not credible.  

Therefore, the competent, credible evidence of record does not 
establish a link between a current neck disorder and service; and 
the weight of the evidence is thus against the claim, and against 
the grant of service connection for a neck disorder.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for a skin disorder is denied.

Service connection for a disability exhibited by loss of hair is 
denied.

Service connection for a cervical spine disability is denied.


REMAND

The Veteran claims service connection for a psychiatric 
disability, also claimed as loss of memory and sleeping problems.  
The RO denied the Veteran's claim because service treatment 
records are silent as to complaints, diagnosis or treatment for a 
psychiatric disorder.  In addition, a post-service VA examination 
in 1969 shows a negative psychiatric and neurological 
examination, and the medical evidence of record fails to show 
that a psychiatric disorder has been clinically diagnosed.

The Veteran testified at his July 2007 personal hearing that he 
was seen at a VAMC for his nervous disorder.  He stated that he 
has been prescribed medication to help him sleep and for his 
nerves.  Tr., pp. 13, 14.  He also stated that his last visit 
with VA doctor should be in his records and that his next visit 
is in August 2007.  These records have not been requested or 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from VAMC in San Juan for the period 
September 2006 to the present and associate 
them with the claims folder.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for a psychiatric disability.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate SSOC and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


